Name: Council Regulation (EEC) No 3228/89 of 23 October 1989 on the application of Decision No 2/89 of the EEC- Iceland Joint Committee altering the limits expressed in ecus in article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  European construction;  international trade;  Europe
 Date Published: nan

 31 . 10 . 89 Official Journal of the European Communities No L 318 / 5 COUNCIL REGULATION (EEC) No 3228 / 89 of 23 October 1989 on the application of Decision No 2/89 of the EEC Iceland Joint Committee altering the limits expressed in ecus in Article 8 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Iceland (*), signed on 22 July 1972 entered into force on 1 April 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation , which forms an integral part of the said Agreement, the Joint Committee adopted DecisionNo 2 / 89 further amending Article 8 of that Protocol ; Whereas it is necessary to apply that Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 2 / 89 of the EEC Iceland Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 23 October 1989 . For the Council The President H. NALLET C 1 ) OJ No L 301 , 31 . 12 . 1972 , p. 2 .